JOINT INSURED BOND AGREEMENT BY AND AMONG AMERICAN INDEPENDENCE FUNDS TRUST AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC AMERICAN INDEPENDENCE CAPITAL MANAGEMENT, LLC AMERICAN YELLOWSTONE ADVISORS, LLC AIFS GLOBAL, LLC JOINT INSURED BOND AGREEMENT, dated as of June 22, 2012 by and among the Funds of American Independence Funds Trust, American Independence Financial Services, LLC, American Independence Capital Management, LLC American Yellowstone Advisors, LLC and AIFS Global, LLC The portfolios of American Independence Funds Trust are managed investment companies registered under the Investment Company Act of 1940, as amended (the “Act”). By the terms of Rule 17g-1 promulgated by the Securities and Exchange Commission under the Act, the parties are required to provide and maintain in effect a bond against larceny and embezzlement by their officers and employees. By the terms of such rule the parties are authorized to secure a joint insured bond which names all of the parties as insured. A majority of the Board of Trustees of each of the parties who are not “interested persons” of such party as defined in Section 2(a)(19) of the Act have given due consideration to all factors relevant to the form, amount and ratable allocation of premiums of such a joint insured bond, and the majority of such trustees of each party have approved the amount, type, form and coverage of the bond and the portion of the premium payable by that party hereunder. The parties have determined that the allocation of the proceeds payable under the joint insured bond as set forth herein (which takes into account the minimum amount of bond required for each party by Rule 17g-1 if it maintained a single insured bond) is equitable. Accordingly, the parties, in consideration of the mutual covenants and promises contained herein, agree as follows: 1. Intention to Procure Bond.
